Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Henk Orlando Rommy seeks to appeal the district court’s order denying his appeal of the magistrate judge’s order certifying his extradition pursuant to 18 U.S.C. § 3184 (2012). This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Rommy seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See Zhenli Ye Gon v. Holt, 774 F.3d 207, 210-11 (4th Cir.2014), cert. denied, — U.S. -, 135 S.Ct. 2859, 192 L.Ed.2d 895 (2015). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.